DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites determining a mass of a filtered portion of the build material based on a rate of accumulation. Under broadest reasonable interpretation, the limitation of determining the mass of the filtered portion of the build material based on the rate of accumulation cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim include the additional elements such as a vacuum source to draw gas and a build material from a build chamber, a storage container to receive a collected portion of the build material, a filter to allow the gas to pass therethrough, to redirect the collected portion of the build material to the storage container, and to collect a filtered portion of the build material on a filter membrane at a rate of accumulation. However, those additional elements include the vacuum source, the storage container, and the filter, are recited at a high-level of generality (i.e., as a generic vacuum source performing a generic function of drawing gas and build material, as a generic storage container performing a generic function of receiving build material, and as a generic filter performing a generic function of allowing the gas to pass therethrough and redirecting the collected portion of the build material and collecting a filtered portion of the build material on a filter membrane) such that it amounts no more than mere instructions to apply the exception using a generic component.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a vacuum source, a storage container, and a filter, for performing a generic function of drawing gas and build material, receiving build material, and allowing the gas to pass therethrough and redirecting the collected portion of the build material and collecting a filtered portion of the build material on a filter membrane amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-5 further recite a powder recovery mechanism shakes the filter periodically based on a pressure drop across the filter to release the filtered portion into the storage container. The powder recovery mechanism is considered as additional element, but are not sufficient to integrate the abstract idea into a judicial exception or amount to significantly more than the abstract idea itself. The powder recovery mechanism recited at a high-level of generality (i.e., as a generic component performing a generic function of shaking the filter for releasing the filtered portion into the storage container periodically) such that it amounts no more than mere instructions to apply the exception using generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a powder recovery mechanism amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claim 6 further recite a load cell mounted below the storage container to measure a weight of the build material in the storage container. The load cell is considered as additional element, but are not sufficient to integrate the abstract idea into a judicial exception or amount to significantly more than the abstract idea itself. The load cell recited at a high-level of generality (i.e., as a generic component performing a generic function of measuring a weight) such that it amounts no more than mere instructions to apply the exception using generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a load cell amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim are not patent eligible.
Dependent claims 7-8 further recite calculating an actual mass of the filtered portion from a weight difference with the load cell after an operation of the powder recovery mechanism and determining the rate of accumulation use the weight difference. Under broadest reasonable interpretation, the limitation of calculating an actual mass of the filtered portion from a weight difference with the load cell after an operation of the powder recovery mechanism and determining the rate of accumulation use the weight difference cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Dependent claims 7-8 further recite the mass estimation engine. The mass estimation engine is considered as additional element, but are not sufficient to integrate the abstract idea into a judicial exception or amount to significantly more than the abstract idea itself. The mass estimation engine recited at a high-level of generality (i.e., as a generic processing component performing a generic computer function of calculating and determining) such that it amounts no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a mass estimation engine amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “estimate a filtered mass of the build material based on a rate of accumulation”. It is unclear what element is relating to “a rate of accumulation”. Appropriate correction is required, and applicant is encouraged to amend claim 13 based on claim 9 since the claim 9 clearly indicates “the filter traps a filtered portion of the build material at a rate of accumulation”. Claims 14-15 also rejected because of claim dependency.
Allowable Subject Matter
Claims 9-12 allowed.
Claims 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
ELGAR et al., US 20180281284  A1, teaches a method and system for three-dimensional printing of at least one three-dimensional object comprises: (a) collecting an excess amount of a pre-transformed material from a processing chamber, which excess is generated during printing of at least a portion of the at least one three-dimensional object; and (b) conveying a collected excess amount of the pre-transformed material from the processing chamber to a first pressure container, which conveying comprises dilute phase conveying. the method further comprises before (b), recycling and/or reconditioning the excess amount of the pre-transformed material. In some embodiments, the method further comprises after (a), recycling and/or reconditioning the excess amount of the pre-transformed material. In some embodiments, collecting comprises transferring an excess amount of the pre-transformed material into a recycling mechanism. In some embodiments, a material leveler transfers the excess amount of the pre-transformed material into the recycling mechanism. In some embodiments, a material remover transfers the excess amount of the pre-transformed material into the recycling mechanism. 
Xiao et al., US 20190151954 A1, teaches a powder recycling system includes a supply tank, a continuous loss-in-weight module, a pneumatic module, a transfer channel, a recycle module, and a refilling tank. The supply tank accommodates recycling powder. The continuous loss-in-weight module includes a storage tank receiving the recycling powder from the supply tank and a rotary output pipe connected to the storage tank to output the recycling powder. The continuous loss-in-weight module controls the mass flow rate of the output of the recycling powder according to the weight change of the storage tank. The pneumatic module enables the recycling powder to float and move in the transfer channel. The recycle module is connected to the transfer channel to receive the recycling powder, sieves the recycling powder, provides virgin powder, and mixes the virgin powder with the recycling powder. The refilling tank is connected to the recycle module to receive the recycling powder and the virgin powder.
Di Martino et al., US 20190234285 A1, teaches a method to determine the actual quantity of metal powders or ashes trapped in a particulate filter, which involves determining an estimated value of the quantity of metal powders trapped in the particulate filter based on an estimation model; determining a measured value of the quantity of metal powders trapped in the particulate filter; updating the estimated value of the quantity of metal powders trapped in the particulate filter as a function of the measured value; and determining the actual quantity of metal powders or ashes trapped in a particulate filter as a function of the update of the estimated value of the quantity of metal powders trapped in the particulate filter.
The prior art of record do not teach or suggest, individually or in combination, estimating a filtered mass of the filtered portion based on the rate of accumulation; determining a mass of the collected portion; and adjusting a flow rate of the build material from the storage container based on the determined mass of the collected portion and the filtered portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115